El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Consta de la escritura de este caso que ciertos menores tenían deudas contraídas con Hipólita Díaz Ruiz para pagar las cuales la madre de dichos menores vendió una parcela de terreno a la referida Hipólita Díaz Ruiz, alegándose que dicha parcela tenía un valor inferior- a $500 e invocando la susodicha madre el precepto contenido en el. artículo 1712 del Código Civil. El Registrador de Arecibo se negó a veri-ficar la inscripción de la venta por no haber obtenido la ma-dre la autorización de la corte, según dispone el artículo 229 del Código Civil como quedó enmendado por la Ley No. 33 de 1911 y la sentencia de este tribunal dictada en el caso de Del Rosario v. Rucabado, 23 D. P. R. 473.
Sostienen los recurrentes que cuando la cuantía es menor de $500 el padre, o en su caso la madre, siempre tienen fa-cultad para transigir. El registrador, sin embargo, sostiene que el artículo 1712 quedó derogado por la Ley No. 33 de 1911. L¿ ley enmendatoria del artículo 229 del Código Civil es como sigue:
*10“El ejercicio de la patria potestad no autoriza al padre ni la madre para enajenar o gravar bienes inmuebles de clase alguna, o muebles cuyo valor exceda de $500.”
No estamos enteramente de acuerdo con el registrador en que el artículo 1712 lia sido derogado en lo que respecta a transacciones, pero sí convenimos con él en que dicha nueva ley prohíbe cualquier enajenación de bienes inmuebles con-cerniente a menores sea o no hecha para llegar a una transac-ción. También nos inclinamos a creer que el registrador tiene razón al decir en su alegato que lo que aquí se trata de hacer realmente no era- una transacción sino una venta. En su forma externa fué necesariamente una venta y como el artículo 1712 no otorgaba específicamente a los padres el derecho a proceder a hacer ventas no creemos que jamás tuvieron ellos derecho a enajenar bienes inmuebles sin el consentimiento de la corte. Dudamos también como ocurre al registrador si el acto que trató de ejecutarse por la madre en este caso cumplió * * * con los requisitos necesarios de una transacción legal.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.